                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No. 18-cr-00040-JST-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                v.                                         DISMISS
                                   9

                                  10    WALLACE LEE GILMORE,                               Re: ECF No. 24
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Wallace Lee Gilmore’s motion to dismiss the indictment.

                                  14   The Court will deny the motion.

                                  15   I.     BACKGROUND

                                  16          Gilmore pled guilty/no contest to a violation of California Health and Safety Code Section

                                  17   11359 for the possession of marijuana for sale on February 11, 2009. ECF No. 31 at 36-37.

                                  18   Under the terms of section 11359 in effect on that date, the proscribed conduct was a felony, and

                                  19   Gilmore’s “Waive on Plea of Guilty/No Contest (Felony)” form indicates that Gilmore pled guilty

                                  20   to a felony. See id. On December 31, 2017, Gilmore was arrested and subsequently charged in

                                  21   California Superior Court with numerous charges. See ECF No. 32 at 6, 12. On February 1, 2018,

                                  22   Gilmore was indicted in the Northern District of California for being a felon in possession of a

                                  23   firearm and ammunition, a violation of 18 U.S.C. § 922(g)(1). ECF No. 1. Gilmore filed the

                                  24   instant motion to dismiss the indictment on May 4, 2018. ECF No. 24.

                                  25   II.    LEGAL STANDARD

                                  26          Section 922(g)(1) makes it unlawful for any person convicted of “a crime punishable by

                                  27   an imprisonment for a term exceeding one year” to “possess in or affecting commerce, any firearm

                                  28   or ammunition.” 18 U.S.C. § 922(g)(1). “[T]he term “felony” is commonly defined to mean a
                                   1   crime punishable by imprisonment for more than one year.” Burgess v. United States, 553 U.S.

                                   2   124, 130 (2008); see also United States v. Olson, 856 F.3d 1216, 1223 (9th Cir. 2017).

                                   3   III.    DISCUSSION

                                   4           Gilmore argues that the Court should dismiss the indictment because the government

                                   5   cannot prove the section 922(g)(1) offense in this case. ECF No. 24 at 4. Specifically, he argues

                                   6   that due process precludes conviction and that he is entitled to dismissal based on California

                                   7   Proposition 64.1 Id. at 6-8. Gilmore also argues that the Court should dismiss the indictment

                                   8   because the application of section 922(g)(1) in this case would violate the Second Amendment.

                                   9   Id. at 8-11.

                                  10           A.     Due Process

                                  11           First, Gilmore argues that due process precludes conviction because the state court

                                  12   indicated that Gilmore was not precluded from possessing firearms or ammunition. ECF No. 24 at
Northern District of California
 United States District Court




                                  13   6. Gilmore argues that the state court affirmatively indicated that he was not precluded from

                                  14   possessing a firearm because the judge left “unchecked the firearm restriction on the terms and

                                  15   conditions of probation.” Id. at 7. Gilmore contends that the judge “thus indicated that, although

                                  16   probation imposed other restrictions on Mr. Gilmore, it did not prevent him from possessing a

                                  17   firearm or ammunition.” Id.

                                  18           “Entrapment by estoppel is the unintentional entrapment by an official who mistakenly

                                  19   misleads a person into a violation of the law. To succeed under this theory, defendant must do

                                  20   more than show that the government made vague or even contradictory statements. Rather, he

                                  21   must show that the government affirmatively told him the proscribed conduct was permissible,

                                  22   and that he reasonably relied on the government's statement.” United States v. Ramirez-Valencia,
                                       202 F.3d 1106, 1109 (9th Cir. 2000) (internal citations and quotation marks omitted).
                                  23
                                               There is no estoppel here. Gilman has not provided any evidence that the state court judge
                                  24
                                       “affirmatively told him the proscribed conduct was permissible.” Ramirez-Valencia, 202 F.3d at
                                  25

                                  26
                                       1
                                  27    Gilmore initially argued that the government could not prove beyond a reasonable doubt that
                                       Gilmore had a felony conviction. ECF No. 24 at 5. Gilmore concedes this argument on reply
                                  28   because the government provided documentation indicating a prior felony conviction. ECF No.
                                       35 at 2.
                                                                                       2
                                   1   1109. Gilman has provided a document dated March 25, 2009 with his terms and conditions of

                                   2   probation. See ECF No. 24-1. On that document, the box stating “Do not own, use, or possess

                                   3   any firearms, ammunition, or any other deadly or dangerous weapons or explosives” is not

                                   4   checked. Id. Arguably, this document provides evidence that Gilmore’s terms and conditions of

                                   5   probation on March 25, 2009 did not prevent him from possessing a firearm. However, it provides
                                       no evidence that the state court judge or any other official affirmatively indicated to Gilmore that
                                   6
                                       he was legally entitled to possess a firearm.
                                   7
                                              On reply, Gilmore contends that due process required that he be given actual
                                   8
                                       notice that his conviction precluded him from possessing a firearm. ECF No. 35 at 2. He argues
                                   9
                                       that at the time of his conviction and sentence California law required that “notice of the firearm
                                  10
                                       prohibition be given to people convicted of felonies.” ECF No. 35 at 3 (citing Cal. Penal Code §
                                  11
                                       12021(d)(1)(in effect Jan 1, 2009 to Dec. 31, 2010). The present offense arises under federal law,
                                  12
Northern District of California




                                       not California state law. And even assuming California law did apply to this indictment, Gilmore
 United States District Court




                                  13
                                       fails to address California Penal Code Section 12021(d)(2) which definitively states that “[f]ailure
                                  14
                                       to provide the notice shall not be a defense to a violation of this section.”
                                  15
                                              Gilman also compares his situation to a probationer who was not provided notice of
                                  16
                                       proscribed activities. ECF No. 25 at 3. “Courts have sustained the revocation of probation for
                                  17   criminal activity . . . where the defendant was not aware of the conditions. In such a case,
                                  18   knowledge of the criminal law is imputed to the probationer, as is an understanding that violation
                                  19   of the law will lead to the revocation of probation. On the other hand, where the proscribed acts
                                  20   are not criminal, due process mandates that the petitioner cannot be subjected to a forfeiture of his
                                  21   liberty for those acts unless he is given prior fair warning.” United States v. Dane, 570 F.2d 840,
                                  22   843–44 (9th Cir. 1977) (internal citations omitted). Here, Gilman’s proscribed act – the violation
                                  23   of section 922(g)(1) – is criminal. Even assuming this case concerned probation revocation, due

                                  24   process would not mandate that Gilman be given prior warning that he cannot violate section

                                  25   922(g)(1).

                                  26          The Court recognizes that section 922(g)(1) takes conduct that is not necessarily criminal

                                  27   and makes it criminal for only a subset of persons. And the Court recognizes that Gilman may not

                                  28   have realized that his conviction triggered section 922(g)(1). However, the Ninth Circuit has

                                                                                          3
                                   1   expressly rejected “rejected any mens rea requirement for the felon status element of the felon in

                                   2   possession statute.” United States v. Enslin, 327 F.3d 788, 791 (9th Cir. 2003). Gilman is still

                                   3   liable under section 922(g)(1) even if he did not realize he was a felon who was prohibited from

                                   4   possessing a gun. See also United States v. Atkins, No. 15-CR-00506-BLF-1, 2017 WL 2652873,

                                   5   at *6 (N.D. Cal. June 19, 2017) (internal citation omitted) (“The purpose of the box was to impose
                                       firearm prohibitions as a condition of misdemeanor probation, where firearm prohibitions were not
                                   6
                                       always automatic. Thus, the trial court's failure to “check the box” does not change the felony
                                   7
                                       status of Atkins’ predicate offense.).
                                   8
                                              B.      Proposition 64
                                   9
                                              Gilman argues that he is entitled to dismissal “based on Proposition 64.” ECF No. 24 at 7.
                                  10
                                       He contends that under California Proposition 64, a state court order redesignated his prior
                                  11
                                       conviction as a misdemeanor for all purposes. Id. He argues that the gun-possession offense
                                  12
Northern District of California
 United States District Court




                                       occurred after Proposition 64 was passed in 2016 and thus he “does not have a felony conviction
                                  13
                                       that would establish the felony-conviction element.” Id. at 8.
                                  14
                                              On November 8, 2016, California voters passed Proposition 64, which decriminalized the
                                  15
                                       possession of marijuana. It also provided that
                                  16

                                  17                  [a] person who has completed his . . . sentence for a conviction
                                                      under Sections 11357, 11358, 11359, and 11360, whether by trial or
                                  18                  open or negotiated plea, who would not have been guilty of an
                                                      offense or who would have been guilty of a lesser offense under the
                                  19                  Control, Regulate and Tax Adult Use of Marijuana Act had that act
                                  20                  been in effect at the time of the offense, may file an application
                                                      before the trial court that entered the judgment of conviction in his
                                  21                  or her case to have the conviction dismissed and sealed because the
                                                      prior conviction is now legally invalid or redesignated as a
                                  22                  misdemeanor or infraction in accordance with Sections 11357,
                                                      11358, 11359, 11360, 11362.1, 11362.2, 11362.3, and 11362.4 as
                                  23                  those sections have been amended or added by that act.
                                  24
                                       Cal. Health & Safety Code § 11361.8(e).
                                  25
                                              Gilman was arrested on December 31, 2017. ECF No. 32 at 6. At that time, officers
                                  26
                                       “located a loaded semi-automatic pistol with a high capacity magazine directly beneath the driver
                                  27
                                       seat where Gilmore had been seated.” Id. Gilman was indicted for a violation of section
                                  28
                                                                                        4
                                   1   922(g)(1) on February 1, 2018. ECF No. 1. Gilman’s underlying felony charge was redesignated

                                   2   as a misdemeanor on February 5, 2018 after he applied for that relief.2 ECF No. 41-1 at 8.

                                   3          Gilman asks the Court to consider his current status – or lack thereof – as a convicted

                                   4   felon, rather than his status on December 31, 2017. Gilman provides the Court with no authority

                                   5   supporting the request, and the authority of which the Court is aware considers a defendant’s

                                   6   status as a convicted felon at the time of possession. See United States v. Padilla, 387 F.3d 1087,

                                   7   1091 (9th Cir. 2004) (“[A] convicted felon [must] challenge the validity of a prior conviction, or

                                   8   otherwise remove his [firearm] disability, before obtaining a firearm. Thus, the only relevant

                                   9   circumstance for present purposes is Padilla's status as a convicted felon at the time he possessed a

                                  10   firearm.” (quotation and citation omitted)); United States v. Johnson, 988 F.2d 941, 945 (9th Cir.

                                  11   1993) (“Moreover, even if his conviction was converted to a misdemeanor after his completion of

                                  12   probation, Johnson's offense took place in April, 1986, four months before the end of his
Northern District of California
 United States District Court




                                  13   probation. Thus, it is clear that on the date he was apprehended with a firearm, Johnson was a

                                  14   felon prohibited by Oregon law from possessing the firearms with which he was caught.”); see

                                  15   also Atkins, 2017 WL 2652873, at *6 (“The Ninth Circuit has held that a conversion of a felony

                                  16   conviction to a misdemeanor after the alleged offense had been committed does not change a

                                  17   defendant's status as a felon at the time of the charged offense.”).

                                  18          Accordingly, Gilman’s motion to dismiss the indictment because he does not have an

                                  19   underlying felony conviction is denied.

                                  20          C.      Second Amendment

                                  21          Gilman argues that the Court should dismiss the indictment because the application of

                                  22   section 922(g)(1) to his indictment would violate the Second Amendment. Gilman contends that it

                                  23   would violate the Second Amendment because “he was not advised that his conviction precluded

                                  24   him from possessing firearms, and the sole conviction on which the government seeks to rely was

                                  25

                                  26   2
                                         Proposition 64 does not automatically redesignate qualifying felonies to misdemeanors. It
                                  27   requires a person to “file an application before the trial court that entered the judgment of
                                       conviction in his or her case to have the conviction dismissed and sealed because the prior
                                  28   conviction is now legally invalid or redesignated as a misdemeanor or infraction . . . .” Cal.
                                       Health & Safety Code § 11361.8(e).
                                                                                          5
                                   1   deemed by the state of California to be not a felony.” ECF No. 35 at 6.

                                   2          As discussed above, Proposition 64 and any notice Gilman was or was not provided do not

                                   3   impact his status as a convicted felon under section 922(g)(1) at the time of possession; the crime

                                   4   of which he was convicted was a felony. Accordingly, he was not entitled to possess a firearm.

                                   5          The Ninth Circuit recently reaffirmed its prior opinion that “felons are categorically

                                   6   different from the individuals who have a fundamental right to bear arms” in order to uphold

                                   7   section 922(g)(1) against a Second Amendment challenge. United States v. Phillips, 827 F.3d

                                   8   1171, 1174 (9th Cir. 2016), cert. denied, 138 S. Ct. 56, 199 L. Ed. 2d 43 (2017) (citing United

                                   9   States v. Vongxay, 594 F.3d 1111 (9th Cir. 2010)). In Phillips, the defendant argued that section

                                  10   922(g)(1) was unconstitutional as applied to him because his predicate felony was a non-violent

                                  11   passive crime of inaction. Phillips, 827 F.3d at 1173. The Ninth Circuit noted “there may be

                                  12   some good reasons to be skeptical about the correctness of the current framework of analyzing the
Northern District of California
 United States District Court




                                  13   Second Amendment rights of felons.” Id. at 1176. Nonetheless, the Ninth Circuit affirmed the

                                  14   district court’s denial of defendant’s motion to dismiss the indictment because prior Ninth Circuit

                                  15   decisions foreclosed defendant’s argument. Id. at 1174. Therefore, Gilman’s motion to dismiss

                                  16   must be denied. See also Michaels v. Sessions, 700 F. App'x 757, 758 (9th Cir. 2017) (“The

                                  17   district court properly dismissed Michaels’s action because prior precedent forecloses Michaels’s

                                  18   as-applied challenge to § 922(g)(1).”).3

                                  19                                                CONCLUSION

                                  20          For the foregoing reasons, the Court DENIES Gilman’s motion to dismiss the indictment.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 2, 2018
                                                                                       w______________________________________
                                  23
                                                                                                    JON S. TIGAR
                                  24                                                          United States District Judge

                                  25

                                  26
                                  27
                                       3
                                  28    Pursuant to Ninth Circuit Rule 36-3, Michaels is not precedential. Nevertheless, the Court relies
                                       upon it as persuasive authority.
                                                                                       6
